Citation Nr: 1731874	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Anderson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

A Board hearing was held in April 2014.  A transcript is of record.

In August 2014, the Board remanded the appeal to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by AOJ and the case is now once again before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service connected acquired psychiatric disorder is productive of occupational and social impairment with occasional decrease in work efficiency.

2.  The Veteran's service connected disability has not rendered him unable to obtain or maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is entitled to a higher rating for his acquired psychiatric disorder than the 30 percent currently assigned.  Specifically, the Veteran has stated that because he suffers from insomnia and forgetfulness, as well as a distrust of people he should be entitled to a higher rating.  After a careful and considerate review of the evidence of record, the Board finds that entitlement to a higher rating is not warranted.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

PTSD is rated under DC 9411, which provides a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

In February 2015, it was reported in the Veteran's VA treatment notes that he continued to be doing well and had no mental health concerns.  He reported that he was no longer using the medication Prazosin for nightmares nor Trazodone for sleep impairment.  He noted that his mood was good, he denied suicidal ideations and denied feelings of helplessness, hopelessness or tearfulness.  He agreed that he was no longer in need of specialized mental health care follow-ups.  

At the request of the Board, the Veteran underwent a VA examination in October 2014 to determine the current severity of his currently diagnosed psychiatric disability.  At the time of the examination the Veteran reported having periodic nightmares and intrusive thoughts from combat.  He indicated efforts to avoid talking about combat.  He described himself as distant from others and mistrustful.  Lastly, he reported periods of difficulty sleeping, irritability, and hypervigilance.  The examiner noted that the Veteran was hospitalized while in service due to psychotic symptoms.  The examiner determined that the Veteran's psychiatric symptoms have generally resolved and that he showed no signs of psychosis except for periodic auditory hallucinations.  

The examiner noted that the Veteran's psychiatric disability causes him to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, self-care, and conversation.  Most of the Veteran's occupational and social impairment at the time of his examination was due to PTSD, to include periods of difficulty sleeping, irritability, and hypervigilance.  The Veteran reported having no close friends and mild irritability on the job when he worked.  

The examiner saw that the Veteran had been prescribed Prazosin and Trazodone; the Veteran reported that the medications were somewhat helpful.  During the examination he frequently smiled and laughed appropriately, was correctly oriented to person, place, time, and purpose.  He was able to answer questions appropriately, recall remote events, and track the conversation.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations or delusions.  His affect was within normal limits and his mood was happy.  The Veteran's memory and attention were grossly intact.  The VA physician noted that the Veteran's primary symptoms were anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

VA treatment notes from October 2014, note that the Veteran continued to deny any acute concerns regarding his mental health.  He denied any feelings of hopelessness, helplessness or suicidal ideation.  There was some conflict in his marriage, but he was trying to work it out.  He discussed that he was feeling well and was no longer in need of specialized mental health care follow-up.  

In August 2014, the Veteran presented to a VA physician, for a routine check-in, that he was doing well.  He noted that his recent marriage was going well and was a stabilizing change in his life.  He continued to have access to Prazosin but had not needed this medication for nightmares for more than three weeks.  Neither nightmares nor sleep were a current complaint at that time.  The Veteran believed that he had made significant progress in dealing with anger/misinterpretation of events/comments.  He noted that he does better when busy and had maintained an active lifestyle since getting married.  Flashbacks were not an active concern, but did have on occasion intrusive thoughts of Vietnam.  Lastly, a stable improvement has been noted since the Veteran began treatment.  He has good support, remains engaged, without any noted irritability during evaluations.  The Veteran remains able to problem solve and did not see a need to return to work given his excellent daily structure and relatively comfortable financial situation.  

The Veteran had a VA examination in October 2010 and at that time it was noted he was being treated for PTSD like symptoms.  The VA examiner noted that he was treated for schizophrenia in the military and treated at OHSU in 1989 due to a reaction related to cocaine use.  He became aggressive at the time while under the influence of cocaine.  The VA examiner noted that in June 2010 the Veteran reported that he had not experienced auditory hallucinations for more than a year but that he sometimes still heard voices.  He would not or could not elaborate on what the voices say to him.  He had not been prescribed antipsychotics since 1994.  The Veteran had a good work history, which according to the examiner, would argue against a diagnosis of schizophrenia.  The Veteran explained that after his psychotic episode in service he reported a feeling that something bad could happen to him, although he did not report frank paranoia during this examination.  At the time of the examination it was noted that the Veteran was clean, neatly groomed, appropriately dressed, cooperative, friendly, and happy.  It was further noted that the Veteran was preoccupied with the belief that he had been somewhat wronged by the VA.  He reported sleeping 5-6 hours per night, with no interference with daytime activities.  Further, he noted remote incidences of being violent.  In 1989, he became violent at the hospital; although this appeared to the examiner to be related to drug use.  The Veteran's memory was normal upon examination with the ability to recall remote events.  After completing the examination, the Veteran had a GAF score of 55.  His PTSD symptoms were moderate in severity and his schizophrenic diagnosis was changed to psychotic disorder, NOS.  The Veteran reported periodic difficulties with irritability.  He had aggressive episodes in the past, although they were related to being under the influence of substances.  He generally had a good work history, active in church and has friends though his church.  At the end of the intake evaluation it was noted that the Veteran was fearful that his condition was worsening again and that he would experience another psychiatric downturn in his life.  He was not adjusting well to being unemployed and isolated, was worried about wife's health, and had received concerning feedback about his mental condition from family members.  

A review of the Veteran's treatment notes show that Veteran was in mental health group counseling from June 2010 to November 2010.  The Veteran called the VAMC at the behest of family in order to manage his stress and anger.  The Veteran commented in June 2010 that he felt that "something is going to happen" much of the time.  In June 2010, the Veteran underwent a mental health intake screening in order to determine the current severity of his psychiatric disability.  The Veteran shared that his life did not feel right, that he had been unemployed for the previous two years and that with so much free time he was recalling lots of memories from his past.  He noted that he was obsessed about the details and memories of Vietnam.  He expressed a desire to go back to work but that he had not been getting along with his co-workers prior to leaving his job in 2008.  He reported that when his is under prolonged stress, such as long hours of work for weeks without a break he tends to decompensate and struggle with his psychiatric symptoms.  Lastly, he admitted to being easily angered and paranoid at times, which has led to violent altercations with family and police.  

At his last mood management group session the Veteran noted that his sleep had improved and he was experiencing less anxiety, anger, and improved mood.  He requested to stop taking the medication.  He noted that he tends to do much better when he is occupied.  His longstanding diagnosis of schizophrenia was determined to be inaccurate and was referred to a PTSD symptom management program.  He continued to deny homicidal or suicidal ideation, tearfulness, anhedonia, intrusive memories, change in concentration, or feelings of hopelessness or helplessness.  He did note episodes of anger that were triggered by images of war, veterans, or benefits on the television.

The Veteran asserts that he is entitled to a 50 percent rating.  As noted above, in order to receive a 50 percent rating symptoms would include or be consistent with flattened affect, speech impairment, panic attacks more than once a week, difficulty with complex commands, memory impairment, impaired judgment or abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record has not shown that the Veteran has subjectively complained of any of these symptoms, with the exception of memory impairment, nor did the examiner find objective evidence of any of the symptoms that are consistent with or like those associated with a 50 percent rating.

The symptoms reflected by the examination in February 2015 all indicate that the Veteran suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal) due to his PTSD diagnosis, which is consistent with a 30 percent rating. 

These findings are also consistent with the clinical records.  Specifically, treatment records do not contain evidence that supports a finding that the Veteran experiences flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking, or any other symptoms that would be like or similar to those at the 50 percent criteria.

The Veteran had previously complained of disturbances of memory loss, intrusive nightmares, sleep deprivation and hypervigilance; however, this improved with therapy.  His most recent VA treatment records note that the Veteran reported that his mood is much improved with no mental health concerns.  For instance, a review of the mental health treatment notes from February 2015 reveal that the Veteran self-reported that he was doing well and no longer wanted to continue his medication for sleep or intrusive nightmares.  In October 2014, the Veteran continued to deny any acute concerns regarding his mental health.  In August 2014, he presented to a VA physician that he was doing well.  This evidence does not support a higher rating.

The Board has also considered his statements that his disability is worse both from his service representative and statements provided at his Board hearing.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. 

The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which PTSD is evaluated.  Moreover, as the October 2014 and October 2010 examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993).  The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1). 

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely mistrust of other, difficulty sleeping, irritability, and hypervigilance are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


TDIU

The Veteran seeks a total disability evaluation based upon his service-connected disability.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b). 

In this case, the Veteran is service-connected for an acquired psychiatric disorder evaluated as 30 percent disabling.  The Veteran's rating of 30 percent falls short of the threshold needed for a schedular evaluation under 38 C.F.R. § 4.16.  Accordingly, a grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extra-schedular basis.  

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  The RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16 (b).  

Thus, the Board will adjudicate whether the evidence sufficiently shows that the Veteran is nonetheless "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant an extraschedular TDIU rating.

At the Veteran's mental health examination in October 2010, he reported that he was not unemployed due to his mental disorder effects.  

In December 2010, the Veteran submitted a handwritten note to the RO stating that it was determined that he was no longer able to work CWT (compensated work therapy) because of his schizophrenia diagnosis.  However, there is nothing in the file that supports this conclusion, as the Veteran was approved several times for VA vocational rehabilitation and employment program.  

In February 2012, the Veteran was determined qualified to enter a VA vocational rehabilitation and employment program.  In March 2012, the Vocational Rehabilitation Counselor noted that the Veteran had not been heard from in four weeks and that the counselor had not begun working with him.  Later in the same month, the Veteran requested to be withdrawn from vocational rehabilitation due his wife's terminal illness.  In September 2012, the Veteran reapplied to participate in a vocational rehabilitation program.  However, the Veteran failed to report for his scheduled appointment in October 2012.  The RO attempted to contact the Veteran on several attempts regarding his vocational rehabilitation and they were unable to contact him in October 2012; all actions for vocational rehabilitation and employment services were ceased, and his case was discontinued.  

In November 2012, the Veteran re-applied for vocational rehabilitation and employment services.  On the Veteran's application for vocational rehabilitation services, completed in December 2012, he noted that he wanted to work in maintenance, would be willing to accept $8.50 per hour, commute up to 100 miles each way, work from 7 am to 7pm Monday through Saturday and that he would be willing to relocate for employment purposes.  He did note on his application that he was in receipt of a 30 percent disability evaluation from the VA, but that he felt good about his disability and its limitations.  He noted that he had the stamina to work up to 12 hours per day, five days per week.  On his application he stated that his service connected disability limits him from working with others, but had no other limitations.  He also stated that had no symptoms of depression or anxiety during the previous three months, but that he did not get regular sleep.  Lastly, he noted that his family was supportive of his goals, and that he got along with his neighbors really well.   

After working with the vocational rehabilitation and employment services for a few months and not receiving a placement, the Veteran requested to be withdrawn from the program in March 2013, stating that he was very involved in part-time work at his church.  

The Veteran did not graduate from high school and stopped school in the 10th grade.  He described himself as a poor student to a VA examiner.  He completed some welding courses after the military.  The Veteran reported that he last worked in 2008.  At his examination in October 2014, he described himself as retired as a union boiler maker after 25 years of working.  He reported doing well on the job in terms of completing job duties.  He indicated having some irritability with others on the job.  He denied any disciplinary actions or missed time from work due to mental health problems.  

At the Veteran's examination in October 2014, he reported that he quit his job to care for his ailing wife, to whom he was married to for 12 years.  At the end of the examination the VA physician noted that it was less likely as not that the Veteran is unable to obtain or retain substantially gainful employment based on his service connected PTSD.  The VA physician arrived at this conclusion based on the fact that the Veteran had a very good work record in that he worked a technical job as a boilermaker for 25 years without difficulty.  He reported retiring from that job in 2008 to care for his wife.  At the examination he reported mild to moderate PTSD symptoms and very mild psychotic symptoms.  He was able to understand and remember instructions, sustain concentration for task completion, and was generally able to engage in appropriate social interaction based on his service connected mental health conditions.  The VA physician concluded that the Veteran is able to work a sedentary job which is loosely supervised and has little contact with the public based on his service connected mental health conditions.  

Lastly, the VA physician determined that his acquired psychiatric disorder caused him to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine and behavior, self-care and conversation.  

The Board notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In this case, however, the record reflects that the Veteran worked for 25 years without difficulty and retired in 2008 to take care of his wife.  He has told several examiners that he did not retire due to his service connected disability and he chooses not to work now because his financial situation is comfortable and he enjoys volunteering at his church.  

In other words, there is affirmative evidence that the Veteran could perform work, but chooses not work right now.  See Bowling, 15 Vet. App. at 8-9.  As noted above, a VA physician concluded that the Veteran is able to work a sedentary job which is loosely supervised and has little contact with the public based on his service connected mental health conditions.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected disability, alone, precludes his participation in all forms of employment, and therefore referral for extraschedular consideration is not warranted and entitlement to TDIU is denied.  Bowling, 15 Vet. App. at 10.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by the VCAA and its implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations in October 2010 and October 2014, which are adequate for the purposes of determining the current severity of the Veteran's service-connected disability as they involved a review of the Veteran'' pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an evaluation in excess of 30 percent for a service-connected acquired psychiatric disability, to include PTSD, is denied. 

Entitlement to TDIU is denied.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


